Case 1:13-cv-00151-JPB-JPM Document 737 Filed 12/13/18 Page 1 of 3 PageID #: 20614
   


                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA

  THE KAY COMPANY, LLC, et al.

                 Plaintiffs,

         v.                                             CIVIL ACTION NO. 1:13-CV-151
                                                        (Honorable John Preston Bailey)

  EQT PRODUCTION COMPANY, et al.

                 Defendants.


  DEFENDANTS’ MOTION TO FILE THE SETTLEMENT TERM SHEET UNDER SEAL

         Pursuant to Local Rule 6.01, Local Rule of Civil Procedure 26.05, and the Protective

  Order entered in this action on March 10, 2015, Defendants respectfully request that this Court

  enter an Order directing that the settlement term sheet provided by the parties to the Court be

  sealed until Plaintiffs file their motion for preliminary approval of the parties’ settlement and this

  Court approves the parties’ final settlement. In support of this Motion, Defendants state that the

  settlement term sheet provided to the Court contains terms and information that provide the basis

  for the settlement to be finalized between the parties and approved by this Court. Plaintiffs are

  expected to file a publicly available motion for preliminary approval of the parties’ settlement

  that will include the specific terms of the settlement to be considered for approval by this Court.

  Counsel for Plaintiffs has represented to counsel for Defendants that they do not object to sealing

  this document as requested by Defendants. Further, sealing the settlement term sheet will not

  infringe on the First Amendment’s right of access to open Court.              Plaintiffs’ motion for

  preliminary approval of the parties’ settlement to be filed in this matter, and references, if

  necessary, to the settlement term sheet in that motion will provide interested parties sufficient

  information to judge the Court’s work product.          Moreover, the final terms of the parties’



   
Case 1:13-cv-00151-JPB-JPM Document 737 Filed 12/13/18 Page 2 of 3 PageID #: 20615
   


  settlement to be approved by this Court will be publicly available. See U.S. Dist. Ct. R. N.D.W.

  Va. L.R. Civ. P. 26.05.

          WHEREFORE, Defendants respectfully request that this Court enter an Order directing

  that the settlement term sheet provided by the parties to the Court be sealed until Plaintiffs file

  their motion for preliminary approval of the parties’ settlement and this Court approves the

  parties’ final settlement.

                                               EQT PRODUCTION COMPANY; EQT
                                               CORPORATION; EQT ENERGY, LLC;
                                               EQT INVESTMENTS HOLDINGS, LLC;
                                               EQT GATHERING, LLC; and EQT
                                               MIDSTREAM PARTNERS, LP,

                                               By Counsel.


                                               /s/ David K. Hendrickson 12/13/2018
                                               David K. Hendrickson, Esquire (#1678)
                                               HENDRICKSON & LONG, PLLC
                                               214 Capitol Street (zip 25301)
                                               P. O. Box 11070
                                               Charleston, West Virginia 25339
                                               (304) 346-5500
                                               (304) 346-5515 (fax)
                                               daveh@handl.com


                                               John Kevin West, Esquire (pro hac vice)
                                               STEPTOE & JOHNSON PLLC
                                               Huntington Center
                                               Suite 2200
                                               41 South High Street
                                               Columbus, Ohio 43215
                                               (614) 458-9889
                                               (614) 221-0952 (facsimile)
                                               kevin.west@steptoe-johnson.com




                                                  2 
   
Case 1:13-cv-00151-JPB-JPM Document 737 Filed 12/13/18 Page 3 of 3 PageID #: 20616
   


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA

  THE KAY COMPANY, LLC, et al.,

                Plaintiffs,


  v.                                                    CIVIL ACTION NO. 1:13-CV-151
                                                        (Honorable John Preston Bailey)


  EQT PRODUCTION COMPANY et al.,

                Defendants.

                                 CERTIFICATE OF SERVICE

         I, David K. Hendrickson, counsel for Defendants, do hereby certify that on the 13th day
  of December, 2018, a true and exact copy of the foregoing DEFENDANTS’ MOTION TO
  FILE THE SETTLEMENT TERM SHEET UNDER SEAL was served upon counsel of
  record using the Court’s CM/ECF system which will deliver true and exact copies to the
  following counsel of record:

  Marvin W. Masters, Esquire (#2359)                  Michael W. Carey, Esquire (#635)
  THE MASTERS LAW FIRM, LC                            CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
  181 Summers Street                                  Suite 901
  Charleston, West Virginia 25301                     707 Virginia Street East
  Counsel for Plaintiffs                              Charleston, West Virginia 25301
                                                      Counsel for Plaintiffs



                                              /s/ David K. Hendrickson 12/13/2018
                                              David K. Hendrickson, Esquire (#1678)
                                              HENDRICKSON & LONG, PLLC
                                              214 Capitol Street (zip 25301)
                                              P. O. Box 11070
                                              Charleston, West Virginia 25339
                                              (304) 346-5500
                                              (304) 346-5515 (fax)
                                              daveh@handl.com




                                                 3 
   
